SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

895
KAH 15-00416
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
RICHIE STOKES, PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

NEW YORK STATE DIVISION OF PAROLE AND MS. DOLCE,
SUPERINTENDENT, ORLEANS CORRECTIONAL FACILITY,
RESPONDENTS-RESPONDENTS.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), entered November 19, 2014 in a
habeas corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from a judgment dismissing his
petition for a writ of habeas corpus. The appeal has been rendered
moot by petitioner’s release from custody upon reaching his maximum
expiration date (see People ex rel. Smith v Cully, 112 AD3d 1316,
1317, lv denied 22 NY3d 864; People ex rel. Reynolds v Artus, 103 AD3d
1208, 1208-1209; People ex rel. Baron v New York State Dept. of Corr.,
94 AD3d 1410, 1410, lv denied 19 NY3d 807), and the exception to the
mootness doctrine does not apply (see Reynolds, 103 AD3d at 1209;
Baron, 94 AD3d at 1410; see generally Matter of Hearst Corp. v Clyne,
50 NY2d 707, 714-715). While this Court has the power to convert the
habeas corpus proceeding into a CPLR article 78 proceeding, we decline
to do so under the circumstances of this case (see People ex rel.
Walker v Dolce, 125 AD3d 1305, 1305, lv denied 25 NY3d 910; People ex
rel. Green v Smith, 119 AD3d 1451, 1452).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court